Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 9, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00108-CV



     IN RE MIGUEL ANGEL GONZALEZ GUILBOT AND CARLOS
             ALBERTO GONZALEZ GUILBOT, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No 2
                             Harris County, Texas
                      Trial Court Cause No. 344,157-401

                        MEMORANDUM OPINION

      On February 9, 2015, relators Miguel Angel Gonzalez Guilbot and Carlos
Alberto Gonzalez Guilbot filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52. In the
petition, relators ask this Court to compel the Honorable Mike Wood, presiding
judge of the Probate Court No 2 of Harris County, to vacate his January 8, 2007
order granting the motion to compel the production of documents filed by real
parties in interest.

       Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny their petition for writ of mandamus. We also deny relators’
motion for temporary relief.




                                                 PER CURIAM

Panel consists of Justices Busby, Brown, and Wise.




                                        2